Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed May 27, 1976, upon a conviction of sexual abuse in the first degree, on his plea of guilty, the *965sentence being an indeterminate term of imprisonment with a maximum of five years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to the County Court to fix the conditions of probation, which shall include appropriate conditions for psychiatric counselling. The sentence was excessive to the extent indicated herein. Margett, Acting P. J., Shapiro and Titone, JJ., concur; Damiani and Rabin, JJ., dissent and vote to affirm the sentence.